Citation Nr: 0210258	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  95-23 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

Entitlement to service connection (including as due to Agent 
Orange exposure), or entitlement to compensation under 38 
U.S.C.A. § 1151 (based on VA medical treatment for a skin 
disorder), for the following conditions:  arthritis of 
multiple joints, hypertension and heart disease, fever 
blisters, loss of vision, and a kidney disorder (including 
hematuria).  


REPRESENTATION

Appellant represented by:	E. Webb, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from June 1966 to April 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions which collectively 
denied service connection (including as due to Agent Orange 
exposure), or compensation under 38 U.S.C.A. § 1151 (based on 
VA medical treatment for a skin disorder), for the following 
conditions:  arthritis of multiple joints, hypertension and 
heart disease, fever blisters, loss of vision, and a kidney 
disorder (including hematuria).  A Board hearing was held in 
May 1997; the Board remanded the case in September 1997 and 
December 1998; and another Board hearing was held in October 
2001.

The Board notes that besides a service-connected skin 
disorder (acne vulgaris/chloracne), the veteran is service-
connected for a temporomandibular joint (TMJ) disorder, a 
psychiatric condition (dysthymic disorder), chronic fatigue 
syndrome, hearing loss, anemia, and hemorrhoids; and for 
these conditions he receives a total compensation rating 
based on individual unemployability.  In various statements, 
the veteran has raised issues to include entitlement to 
increased ratings for all of his service-connected 
disabilities, entitlement to earlier effective dates for the 
awards of service connection for his service-connected 
disabilities, and entitlement to an earlier effective date 
for the payment of a clothing allowance.  Such issues were 
listed in a statement of the case issued by the RO in October 
2000.  The Board notes that the veteran has not properly 
appealed such issues and they are not currently before the 
Board.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2001). 


FINDINGS OF FACT

1.  The veteran's arthritis of multiple joints was not 
present in service or for many years thereafter, was not 
caused by any incident of service including any Agent Orange 
(herbicide) exposure in Vietnam, and was not caused or 
permanently worsened by his service-connected skin disorder.  

2.  Arthritis of multiple joints was not caused or worsened 
by VA medical treatment for the veteran's service-connected 
skin disorder, and there is no additional disability due to 
VA medical treatment.  

3.  The veteran does not currently have hypertension and 
heart disease.  

4.  The veteran does not currently have fever blisters.  

5.  The veteran's loss of vision was not present in service 
or for many years thereafter, was not caused by any incident 
of service including Agent Orange (herbicide) exposure in 
Vietnam, and was not caused or permanently worsened by his 
service-connected skin disorder  

6.  Loss of vision was not caused or worsened by VA medical 
treatment for the veteran's service-connected skin disorder, 
and there is no additional disability due to VA medical 
treatment.  

7.  The veteran does not currently have a kidney disorder 
(including hematuria).  


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of a service-connected skin disorder.  38 U.S.C.A. 
§§ 1110, 1116 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001).  

2.  The criteria for compensation under 38 U.S.C.A § 1151 for 
arthritis of multiple joints, claimed as due to VA medical 
treatment, have not been met.  38 U.S.C.A § 1151 (West 1991); 
38 C.F.R. § 3.358 (2001).  

3.  Hypertension and heart disease were not incurred in or 
aggravated by service, and are not proximately due to or the 
result of a service-connected skin disorder.  38 U.S.C.A. 
§§ 1110, 1116 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001).  

4.  The criteria for compensation under 38 U.S.C.A § 1151 for 
hypertension and heart disease, claimed as due to VA medical 
treatment, have not been met.  38 U.S.C.A § 1151 (West 1991); 
38 C.F.R. § 3.358 (2001).

5.  Fever blisters were not incurred in or aggravated by 
service, and are not proximately due to or the result of a 
service-connected skin disorder.  38 U.S.C.A. §§ 1110, 1116 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2001).  

6.  The criteria for compensation under 38 U.S.C.A § 1151 for 
fever blisters, claimed as due to VA medical treatment, have 
not been met.  38 U.S.C.A § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2000).  

7.  Loss of vision was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected skin disorder.  38 U.S.C.A. §§ 1110, 1116 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2001).  

8.  The criteria for compensation under 38 U.S.C.A § 1151 for 
loss of vision, claimed as due to VA medical treatment, have 
not been met.  38 U.S.C.A § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2001).

9.  A claimed kidney disability (to include hematuria) was 
not incurred in or aggravated by service, and is not 
proximately due to or the result of a service-connected skin 
disorder.  38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).  

10.  The criteria for compensation under 38 U.S.C.A § 1151 
for a kidney disability (to include hematuria), claimed as 
due to VA medical treatment, have not been met.  38 U.S.C.A 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service from June 1966 to April 1970, 
including service in Vietnam.  

His service medical records do not refer to complaints of or 
treatment for arthritis of any joints, hypertension, heart 
disease, fever blisters, or for loss of vision.  At the time 
of the June 1966 entrance examination report, the veteran's 
blood pressure reading was 100/66.  He was noted to have 
20/20 vision in both eyes without correction.  There were 
also notations that the veteran's eyes, ophthalmoscopic 
evaluation, pupils, ocular motility, heart, vascular system, 
genitourinary system, skin and other musculoskeletal systems 
were normal.  A March 1968 treatment entry noted that the 
veteran had complaints including burning on urination.  
Another March 1968 entry indicated that the veteran was 
discharged from the hospital after a urinary tract infection.  
A March 1968 clinical record cover sheet related a diagnosis 
of pyelonephritis, acute.  Additionally, a May 1969 treatment 
entry noted that the veteran had a 2 by 3-cm cystic 
tenderness on the right cheek as well as a 1 by 1-cm mass on 
the forehead.  The impression referred to an abscess.  A 
later May 1969 entry also noted a cystic mass on the cheek.  
A May 1969 consultation report indicated that the veteran had 
cystic acne vulgaris of the face.  The February 1970 
separation examination report noted that the veteran had acne 
that was treated and controlled by medication.  It was also 
reported that the veteran had pyelonephritis in March 1968 
and that he was hospitalized for one week and made a good 
recovery.  The examination report further indicated that the 
veteran's blood pressure was 110/70 and that his vision was 
20/15 in both eyes without correction.  There were notations 
that the veteran's eyes, ophthalmoscopic evaluation, pupils, 
ocular motility, heart, vascular system, genitourinary 
system, skin and other musculoskeletal systems were normal.  

The veteran underwent a VA general medical examination in 
December 1971.  As to the veteran's eyes, it was reported 
that his extraocular muscles were intact and there was no 
retinopathy.  The examiner reported that the veteran's vision 
was 20/20, uncorrected.  The blood pressure reading was 
108/74, the examiner noted that the veteran's heart was not 
enlarged and that there was a regular rhythm with no murmur.  
As to the veteran's genitourinary system, it was noted that 
there was normal escutcheon and that the testicles were free 
of disease.  The examiner noted that the veteran's joints 
showed a good mobility and a normal range of motion.  The 
diagnosis was kidney disease, not found.  

The veteran also underwent a dermatological examination for 
VA purposes in December 1971.  The examiner noted that the 
veteran had severe cystic and conglobate acne occurring over 
the malar areas of the face.  It was noted that there was a 
less pronounced eruption over the buttocks, anterior chest, 
and in the groin area.  The diagnosis was cystic acne.  The 
examiner commented that he did not think that the development 
of cystic acne should be attributed to the veteran's tour in 
Vietnam.  The examiner also remarked that treatment was 
difficult and involved various antibiotics as well as local 
injections of cortisone and other types of topical therapy.  

In January 1972, the RO granted service connection for a skin 
disability.  A 10 percent rating was assigned.  

A May 1972 VA hospital summary noted that the veteran was 
seen with a history of acne vulgaris since 1969.  The veteran 
was treated with medications including systemic Prednisone of 
20 mgs daily.  The diagnoses were acne vulgaris and 
hidradenitis suppurative.  

In May 1972, the RO re-characterized the veteran's service-
connected skin disability as acne vulgaris and increased the 
rating from 10 percent to 30 percent.  

The veteran underwent a VA general medical examination in 
July 1972.  At that time, the examiner noted that the 
veteran's throat appeared normal and that the eye examination 
was negative.  It was noted that the veteran had 20/20 vision 
in both eyes.  The examiner reported that the veteran's blood 
pressure was 94/50 and that he had a normal heart with no 
murmurs.  As to the veteran's genitourinary system, the 
examiner noted that the veteran's had normal external 
genitalia.  The examiner further reported, as to the 
veteran's musculoskeletal system, that there was no evidence 
of serious diseases or injuries and that the only scars were 
from acne.  The examiner stated that orthopedically, the 
examination was within normal limits.  The diagnosis was 
fissure in ano, healed.  A July 1972 dermatological 
examination report for VA purposes related diagnoses of 
severe scarring acne vulgaris of the face and hidradenitis, 
suppurative, both axilla.  

VA treatment records dated from September 1973 to November 
1973 reflect that the veteran was treated for skin 
disabilities.  A September 1973 VA hospital summary noted 
that the veteran was admitted for an exacerbation of his 
severe acne problem with many areas affected.  It was noted 
that the veteran was given medications including Prednisone 
with 20 mgs daily.  The diagnoses were acne conglobata and 
hidrosadenitis, suppurative by history.  An October 1973 
treatment entry noted that the veteran was seen secondary to 
a fever and a rash.  The assessment was that the veteran 
responded to Prednisone with decreased fever and improvement 
of his skin eruption.  An October 1973 VA hospital summary 
noted that the veteran was found to have an exacerbation of 
his acne problem with an increase in the number and severity 
of the cystic lesions in the intercommunicating channels.  
The report indicated that the veteran's previous medication 
of Clindamycin was discontinued and that he was begun on 
Dapsone, 50 mgs, and a low dose of oral Prednisone which was 
tapered throughout the remainder of his hospitalization.  The 
veteran also had his lesions injected with Triamcinolone on 
one occasion.  The report noted that during the 
hospitalization, the veteran was found to have improved and 
that the improvement persisted after the oral Prednisone was 
discontinued.  It was reported that at the time of discharge, 
the veteran was somewhat symptomatic and complained of 
dizziness on standing rapidly with some gastrointestinal 
discomfort.  The report also noted that there was a drop in 
the veteran's hemoglobin and hematocrit from his admission 
probably resulting from the Dapsone treatment.  It was 
reported that it was expected that the veteran would 
accommodate such treatment and that it would not be serious 
medical problem.  The veteran was given Dapsone 100 mgs 
tablets to be taken twice daily.  The diagnoses included acne 
conglobata and hidrosadenitis, suppurative.  A later October 
1973 treatment entry noted an assessment of anemia thought to 
be secondary to Sulfone treatment.  It was noted that Sulfone 
treatment characteristically produced a hemolytic anemia 
which may be quite severe.  

A November 1973 VA hospital summary noted that the veteran 
presented with chills and fever for approximately 4 to 5 days 
prior to admission.  The report noted that the veteran had 
been treated with numerous medications in the past which 
included antibiotics, Prednisone, intralesional 
Triamcinolone, and Dapsone.  It was reported that it was 
believed that the veteran had a hemolytic process, probably 
secondary to the Dapsone therapy.  The diagnoses were acne 
conglobata and hemolytic anemia secondary to Dapsone therapy.  

Private treatment records dated from March 1975 to April 
1976, show that the veteran was treated for several 
disabilities.  

The veteran underwent a VA dermatological examination in 
November 1976.  It was noted that he had actually developed 
septicemia and very severe illness from his acne problem in 
the past and that he had developed a life threatening 
hemolytic anemia while under treatment for his acne problem.  
The impression was acne vulgaris.  

VA treatment records dated from September 1979 to December 
1993 show that the veteran was treated for multiple 
disabilities including cystic acne and acne conglobata as 
well as polyarthritis, nephritis and hematuria.  Most of the 
treatment records included blood pressure readings which were 
normal with the few elevated readings noted below.  There 
were no diagnoses of hypertension or heart disease.  A 
September treatment 1979 entry related an assessment of 
polymyalgia of an unknown etiology, possibly secondary to 
medication.  A June 1988 treatment entry noted that the 
veteran complained of intermittent dysuria.  The diagnosis 
was prostatitis.  An August 1988 entry noted that the veteran 
was seen for follow-up of acne conglobata and that he had two 
previous rounds of Accutane.  It was noted that the had 2 
active lesions on the upper lip.  The assessment was acne 
conglobata.  A September 1988 entry reported that the veteran 
complained of recurrent sacroiliac joint pain.  A November 
1988 entry noted that the veteran complained of swelling in 
the upper chest for the previous week which was painful.  A 
blood pressure reading of 148/72 was indicated at that time.  
The diagnosis was costochondritis with questionable 
sternoclavicular joint swelling.  A January 1989 entry noted 
that the veteran reported a history of arthritis, but that he 
had doubts as to the type.  The provisional diagnosis was the 
need to rule out rheumatoid arthritis.  There was a notation 
that the veteran was referred to rheumatology.  A March 1989 
treatment entry noted that the veteran complained of a rash 
on the penis.  The diagnosis was probable herpes simplex II.  
Another March 1989 entry noted that the veteran had a history 
of polyarthritis of unknown etiology.  At that time, the 
veteran described excruciating pain which varied in the 
knees, hips and sternoclavicular area as well as pleuritic 
chest pain.  It was also noted that the veteran had a 
positive history for urethritis.  The impression was 
polyarthritis, of an unknown etiology with the need to rule 
out Reito's syndrome and rheumatoid arthritis.  An April 1989 
entry noted that the veteran was seen for follow-up of his 
polyarthritis, especially of the low back and hips.  The 
impression was polyarthritis, sero-negative.  

A May 1989 treatment entry noted that the veteran had 
polyarthritis and that he complained of right flank pain, 
left shoulder pain and sternoclavicular pain.  The assessment 
was polyarthritis, seronegative.  Another May 1989 entry 
noted that the veteran complained of pain in the right kidney 
area.  He also reported some burning with urination as well 
as some blood about twelve weeks ago.  An additional May 1989 
entry noted that an intravenous pyelogram showed a lower pole 
calyx with contrast collection adjacent on the right which 
could represent a possible focal pyelonephritis.  A further 
May 1989 entry related a diagnosis of hematuria.  A July 1989 
treatment entry noted that the veteran had an episode of 
hematuria that morning.  There was a notation that his urine 
was 2+ for occult blood.  An August 1989 entry noted that 
there was no hematuria at the present time.  It was also 
reported that the veteran had a history of a resolved urinary 
infection and that an intravenous pyelogram had shown focal 
polynephritis.  A September 1989 entry also noted that an 
intravenous pyelogram showed focal pyelonephritis.  Another 
September 1989 entry referred to a blood pressure reading of 
142/80.  An October 1989 entry noted that the veteran had a 
group of blisters on his penis.  The provisional diagnosis 
was questionable herpetic lesions.  A July 1990 entry 
indicated that the veteran was seen for a follow-up of wrist 
and bilateral knee pain.  The assessment was polyarthritis.  

A November 1992 lay statement from E. L. Jacobs noted that 
the veteran began to complain of back and leg problems about 
five years earlier.  It was reported that the veteran 
developed a limp and that he required crutches to get around.  
A December 1992 lay statement from M. E. Pearson noted that 
the veteran's physical condition had deteriorated 
tremendously and that he presently used a cane.  An undated 
lay statement from L. D. Jenkins-Scott also referred to the 
veteran's physical troubles.  

The veteran underwent a VA general medical examination in 
January 1994.  
He reported that he had increased pain in the neck, back and 
knees.  The veteran also reported that his neck, wrist and 
back would swell.  It was noted that the veteran denied any 
venereal disease, penile lesions, urological manipulation, or 
urological evaluation by a urologist.  The examiner reported 
that the veteran's blood pressure was 120/80.  The examiner 
indicated that the veteran had full range of motion of his 
neck and reported some limitation of motion of the lumbar 
spine.  The examiner also reported that, as to the veteran's 
genitourinary system, there were no penile lesions or 
secretions.  The diagnoses were osteoarthritis of the neck, 
back, and knees with no apparent dystrophy in a new recurrent 
nature; history of bleeding from the rectum and the penis, 
with the examiner noting that he had no medical records to 
substantiate such claims; and osteoarthritis of the jaw.  

VA treatment records dated from September 1994 to October 
1994 refer to continued treatment.  A September 1994 entry 
noted that the veteran complained of frequent urination for 
years.  The assessment was nocturia.  An October 1994 entry 
related an assessment of osteoarthritis.  

The veteran submitted medical treatises on multiple 
medications in March 1995.  

VA treatment records dated from August 1995 to November 1995 
reflect that the veteran was treated for several disabilities 
including chloracne.  

The veteran underwent a VA general medical examination in 
March 1996.  It was noted that in approximately 1972, the 
veteran was placed on Dapsone and Prednisone for generalized 
acne and that sometime thereafter he had developed hematuria 
and rectal bleeding.  The veteran also reported that he had 
developed hemolytic anemia.  The veteran stated that he had 
not been on Prednisone since around 1980.  He further 
reported that he had started having some excruciating chest 
pain and fatigue.  The veteran noted that he did not have 
documented heart disease, as far as he knew, but that he was 
sure that he had hypertension.  The veteran also reported 
that he had urinary frequency and complained of some pain in 
his neck, right shoulder, and both knees and indicated that 
he had been told that he had degenerative arthritis which he 
felt was caused by the Prednisone.  

The examiner reported that there was no clinical evidence of 
enlargement of the heart and that the veteran's heart rhythm 
was regular with no murmur.  There was also no thrill or 
friction rub.  It was noted that the veteran reported that he 
had been told previously that he had a heart murmur.  The 
blood pressure readings were 130/90, 130/88 and 128/88.  The 
examiner indicated that the veteran's genitourinary 
examination was that of a normal adult male.  As to the 
veteran's musculoskeletal system, it was noted that the 
curvature of the cervical spine was normal and that the knees 
revealed a little crepitus on exertion.  Range of motion of 
the cervical spine, shoulder and knees was reported.  The 
diagnoses were hypertension, not found; chronic fatigue, 
unrelated to Prednisone therapy; hemolytic anemia in the 
early 1970s, related to Dapsone therapy, but not Prednisone 
therapy; degenerative arthritis of the cervical spine; 
degenerative arthritis of the right acromioclavicular joint; 
genitourinary disease, not found; renal disease, not found; 
and heart disease, not found.  The examiner commented that he 
did not detect residuals of Dapsone or Prednisone therapy and 
that the veteran's degenerative arthritis of the cervical 
spine and right acromioclavicular joint were not related to 
Dapsone treatment.  The examiner also remarked that the 
veteran did not have high blood pressure or heart disease.  

The veteran also underwent a VA dermatological examination in 
March 1996.  He reported that he had chloracne which was 
first diagnosed and treated in Vietnam.  The veteran also 
stated that he developed complications as the result of 
medication used to treat his chloracne.  He indicated that he 
was treated with Prednisone and Dapsone.  The veteran noted, 
specifically, that he was treated with Dapsone in 1972 and 
that he developed a severe life-threatening hemolytic anemia 
as a result of the Dapsone.  The assessment was severe 
scarring, extensive chronic acne and history of possible 
complications as a result of the above treatment.  The 
examiner commented that the veteran had severe disfigurement 
as a result of the acne and that the appearance could be 
consistent with chloracne.  

The veteran underwent a VA ophthalmologic examination in 
April 1996.  The examiner reported that the veteran's vision 
in both eyes was 20/200, uncorrected.  The veteran's 
corrected vision was 20/25 in both eyes.  The diagnoses 
included corneal scar, possibly leading edge of pterygium and 
macular mottling, cause unknown, not influencing vision.  

At a March 1997 hearing before a member of the Board, the 
veteran testified that he was treated with Sulfone and 
Dapsone in 1972 or 1973 which he stated were medications used 
for leprosy.  He indicated that such medication caused him to 
become hemolytic and anemic.  The veteran also reported that 
he was put on Prednisone.  He indicated that shortly 
thereafter, he began having problems with joint soreness.  
The veteran stated that he was on Prednisone from 1972 to 
1987 or 1988.  He related that when he was on Prednisone, he 
was having a tightness in his chest and that his neck and 
joints were sore.  It was also reported that the veteran took 
Accutane which caused other symptoms.  The veteran further 
indicated that he felt some of his joint problems may have 
been a result of his chloracne.  He indicated that he had 
blurred vision and that he had a "spot" on the eye.  

In May 1997, the veteran submitted medical treatises on 
chloracne as well as a transcript from the Opra Winfrey show.  

A November 1997 statement from P. Wilson, M.D., indicated 
that the veteran's skin was photographed and that such 
pictures had been used for teaching conferences at a 
University and at the VA as a classic presentation of 
chloracne.  Multiple pictures of the veteran's skin 
disability were provided.  

The veteran underwent a VA orthopedic examination in March 
1998.  It was noted that the veteran's claims file and clinic 
files were present and that all files were reviewed as 
completely as possible.  The veteran reported that he 
received steroid treatments from 1972 to 1988 and that he had 
blood in his urine.  He indicated that he had excruciating 
pain in his neck with tightness and stiffness.  The veteran 
also stated that he had pain in his low back and knees.  The 
examiner evaluated the veteran's cervical spine, shoulders, 
elbows, wrists, hands, lumbar spine, knees, ankles and 
muscles of the upper and lower extremities.  The examiner 
indicated that the overall impression of the veteran's 
skeletal system suggested that he had coarse trabeculae and 
thin cortises to his bones.  It was reported that the veteran 
had some impairment of his bone formation in the past from 
which he had not recovered.  The diagnoses were arthrosis, 
right sacroiliac joint; degenerative arthritis of the 
cervical spine; bone spur of the great toe phalanx; 
chondromalacia of the patella, grade I, right knee; and 
generalized osteoporosis.  The examiner commented that in his 
opinion, it was quite probable that the veteran's 
osteoporotic changes were secondary to medication given in 
the past.  The examiner remarked that with the veteran's 
history of prolonged cortisone administration, he would 
suspect that such was a primary agent of inception.  The 
examiner further stated that the examination did not 
demonstrate muscular weakness and that the veteran did have 
some osteoarthritic changes as noted.  The examiner indicated 
that it was his opinion that the osteoarthritic changes were 
due to microtrauma experienced by an adult over a period of 
50 years and that the degenerative changes or osteoarthritic 
changes were not secondary to a form of medication.  The 
examiner noted that if such changes were secondary to a form 
of medication, there would be a consistent symmetrical 
pattern throughout the veteran's entire joint system.  

The veteran also underwent a VA cardiovascular examination in 
March 1998.  He reported that he had never been treated for a 
heart problem and that he was not on any medication for heart 
disease.  The veteran also reported that he had not had a 
myocardial infarction.  It was noted that there was no 
history of hypertension or rheumatic fever and that the 
veteran denied palpitation, angina, orthopnea, paroxysmal 
nocturnal dyspnea, or exertional dyspnea.  The impression was 
heart disease, not found (electrocardiogram changes non-
diagnostic).  

The veteran underwent a VA dermatological examination in 
April 1998.  It was noted that the veteran had some lesions 
of herpes simplex which had been documented and that he 
stated that he had genital herpes.  The veteran also 
indicated that he had suffered lesions of the scalp and in 
the groin area when he was diagnosed has having hidradenitis 
suppurativa.  It was noted that the veteran still had what 
was called a follicular occlusion triad where he would 
experience hidradenitis, dissecting cellulitis of the scalp 
and severe pustular acne.  As to an impression, the examiner 
noted that the veteran had severe acne that he suspected was 
tropical acne.  It was noted that he did not see evidence of 
comedone formation although such had been said to be due to 
Agent Orange in some of the clinic notes.  The examiner 
stated that the evidence of chloracne was not striking 
presently, but that he suspected that the veteran had more 
evidence for tropical acne.  The examiner indicated that he 
did not know whether or not there was dioxin involvement in 
such acne, but that the evidence of tropical acne was 
probably better than the evidence of Agent Orange.  It was 
also noted that the veteran had a history of what sounded 
like follicular occlusion triad as well as a history of 
having had herpes simplex.  The examiner remarked that the 
veteran had severe scarring from what was probably a tropical 
acne and that such was almost always limited to people who 
had lived in the tropics and that the only people he had seen 
with tropical acne were in the military.  

The veteran also underwent a VA ophthalmological examination 
in March 1998.  The examiner noted that the veteran had 
20/400 vision in both eyes without correction.  His vision 
was 20/25, corrected.  It was noted that there was a 
pterygium on the left eye.  The diagnosis was myopia.  

The veteran underwent a VA examination in May 1998.  It was 
noted by the examiner that he had thoroughly reviewed the 
veteran's voluminous medical files.  The examiner also stated 
he had examined the veteran in March 1998 and concluded that 
the veteran did not have hypertension or heart disease.  The 
examiner indicated that the veteran reported that he had 
never been treated for hypertension and that he was not 
alleging that any medicine used on him in the past elevated 
his blood pressure.  It was reported that there was no 
history of heart disease and that on one occasion in the 
veteran's records, it was noted that the veteran had some 
musculoskeletal chest pain after a fishing trip.  The veteran 
indicated that as far as he was concerned, he did not have 
heart disease.  He also reported that he was given medication 
in the early 1970s for rather severe acne and that such 
medications included Dapsone, Sulfone, and Prednisone.  The 
examiner noted that the veteran had developed a hemolytic 
anemia secondary to Dapsone.  The examiner indicated that 
such had been completely reversed and that the veteran had 
normal blood counts in recent times.  It was noted that the 
veteran stated that he periodically noted blood in his urine, 
but that a diagnosis of kidney disease had never been 
established.  The examiner indicated that the veteran had 
always had normal blood area nitrogens and serum creatinine 
levels.  It was reported that the veteran complained of some 
urinary frequency and indicated that he had nocturia times 
three or four.  

The examiner commented that, clinically, the veteran's heart 
was not enlarged, the rhythm was regular and there was no 
murmur, thrill, or friction rub.  The examiner indicated that 
the apical impulse was inside the midclavicular line in the 
5th interspace and the first sound was of normal intensity 
with the second sound normally spilt.  Blood pressure 
readings were 136/78, 134/80 and 130/80.  It was reported 
that the veteran had a March 1998 electrocardiogram which 
showed non-diagnostic changes.  The examiner reported that 
the veteran's penis and testicles were normal and that there 
was a normal male escutcheon.  The impression included 
hemolytic anemia in the early 1970s, documented, as a result 
of Dapsone therapy, clinically compensated; hypertension, not 
found; heart disease, not found; and recurrent hematuria 
secondary to sickle cell trait, unrelated to dapsone therapy.  
The examiner commented that it was well known that a sickle 
cell trait at times manifested itself as hematuria.  The 
examiner stated that the veteran did not have documented 
kidney disease and that people with sickle cell traits would 
occasionally develop micro infarcts in the vasculature of the 
kidney and have gross hematuria.  The examiner noted that the 
veteran did not have compromised renal function at any time.  
The examiner further stated that the veteran never had 
hypertension or heart disease and that there was no reason to 
infer that Dapsone therapy, or any other therapy, caused any 
such problems.  

In a May 1998 report a VA examiner indicated that the veteran 
had extensive comedo (blackhead) formation which could be 
associated with Agent Orange exposure.  However, the examiner 
indicated that the veteran's extensive cystic and pustular 
acne was perhaps more compatible with tropical acne.  It was 
also noted that the veteran had follicular occlusion triad 
and that such had not been described as a component of 
chloracne.  As to whether the veteran had symptoms or 
findings which were due to medications for his service-
connected skin condition, the examiner stated that 
osteoarthritis could be associated with the underlying 
condition more than the treatment for it and that sometimes 
arthralgias could be associated with the extensive pustular 
disease that the veteran had suffered.  The examiner noted 
that fever blisters would be associated only if the 
individual had ultraviolet therapy and he did not believe 
that the veteran had such therapy, or fever, which would be 
associated with an underlying disease which was not seen in 
the chart.  As to loss of vision, the examiner indicated that 
he was not familiar with any reason for loss of vision in the 
treatments that he had found on reviewing the veteran's chart 
from the early 1970s to 1997.  The examiner remarked that 
chest pain would only be associated with either extensive 
anemia secondary to Dapsone therapy or the muscle pain due to 
or associated with Accutane therapy.  As to kidney problems, 
the examiner stated that he knew of no reasons why someone 
would have kidney problems except that the veteran did have 
extensive hemolysis at on time.  The examiner noted that he 
knew of no kidney problem that the veteran had from that.  It 
was also reported that hypertension was not due to any 
medication for the veteran's service-connected skin 
condition.  

In an addendum received in August 1998, to the examiner's May 
1998 report, the examiner stated that the treatment given the 
veteran was within what he thought the medical community 
considered proper when it was done.  

In August 1998, the RO recharacterized the veteran's service-
connected skin disability as acne vulgaris (chloracne) and 
increased the rating from 30 percent to 50 percent.  Service 
connection was granted and denied for multiple other 
disabilities.  

Lay statements from several individuals dated in August 1998 
and September 1998 referred to the veteran's multiple 
physical problems.  In an undated statement, C. Stewart, a 
medical lab technologist indicated that medical research had 
shown that there were drugs which altered the lifespan of 
cells responsible for the repair work of bone cavities 
weakened by steroids and osteoporosis.  She stated that 
steroidal induced osteoporosis was a byproduct of medical 
advances and that one such steroid which was linked to damage 
caused by long-term use is Prednisone.  She stated that she 
had witnessed such a bone crippling effect in the veteran.  
It was also stated that the veteran had suffered from adverse 
reactions due to Prednisone such as muscle weakness, an 
increase in pain and restriction of joint motion.  

In October 1998, the RO granted the veteran's claim for a 
total disability compensation rating based on individual 
unemployability.  

In October 1998, the veteran submitted additional medical 
treatises showing a relationship between steroids and 
osteoporosis.  

The veteran underwent a VA orthopedic examination in January 
1999.  The impression was by history, arthrosis, right 
sacroiliac joint; degenerative arthritis, cervical spine, C4-
C5 and C5-C6; and chondromalacia of the patellae, early 
grade, bilateral.  The examiner commented that the veteran 
did not have disseminated joint processes as evidenced by the 
lack of changes in his hands and any advanced destructive 
change within the knees considering the onset of the 
veteran's difficulties which according to him date back 27 
years.  The examiner noted that the changes that were 
described in the above areas in his opinion represented the 
effects of microtrauma occurring over a period of time and 
could not be associated with a single incident of trauma.  
The examiner remarked that having classified the type of 
arthritic change and the degree or areas of location based on 
this and current studies, the question as to whether the 
changes are related to exposure to Agent Orange or medication 
taken for the veteran's service-connected skin disorder could 
best be answered by an additional opinion from a 
pharmacologist and/or clinician with experience in diagnosing 
and treating the effects of chemicals related to Agent 
Orange.  

The veteran underwent a VA genitourinary examination in 
February 1999.  It was noted that the his claims file had 
been reviewed.  The veteran reported that he had a history of 
gross hematuria for approximately 20 years.  He indicated 
that he had undergone a cystoscopy in the past which was 
negative.  The examiner noted that the veteran had a history 
of urinary tract infections in the past, but that he had none 
recently.  The examiner reported that an intervenous 
pyelogram done in 1989 showed some changes consistent with 
pyelonephritis in the past.  It was noted that the veteran 
reported that he had some bladder outlet obstructive signs 
and symptoms and that his urinalyses from 1989 to June 1998 
had all been normal and showed no evidence of hematuria.  The 
veteran indicated that he felt his hematuria was secondary to 
the initiation of Prednisone and Dapsone therapy.  As to an 
impression, the examiner indicated a history of gross 
hematuria with negative cystoscopies in the past.  The 
examiner noted that the veteran's urinalyses had all been 
normal and that he never had a definite urine culture that 
had been positive.  The examiner remarked that he knew of no 
definitive association between Dapsone therapy and hematuria.  

In an April 1999 addendum, a VA examiner reported that he had 
reviewed the January 1999 VA orthopedic examination report 
and that no other records were available for review.  The 
examiner indicated that the veteran had a history of 
arthrosis of the right sacroiliac joint, degenerative 
arthritis of the cervical spine at C4-C5 and C5-C6, and 
chondromalacia of the patellae, early grade, bilateral.  The 
examiner commented that there was no known relationship as to 
exposure to Agent Orange which would cause those particular 
medical problems and in his opinion, they were unrelated.  

In an April 1999 addendum to the February 1999 VA 
genitourinary examination, the examiner stated that he knew 
of no association or connection with Dapsone therapy and 
gross hematuria.  The examiner also stated that in his 
opinion and estimation, the veteran had failed to document 
any significant hematuria.  The examiner commented that he 
was unable to give a diagnosis for the veteran's gross 
hematuria because, he was not convinced that hematuria 
existed.  He stated that they had attempted to perform 
diagnostic tests on the veteran to see if there might be any 
sort of relation, but the veteran had failed to report for 
the tests.  

The veteran submitted additional medical treatises in August 
1999 including information on fibromyalgia.  

A June 2000 statement from N. M. Setier-Logan, M.D., noted 
that she had reviewed inpatient and outpatient medical 
records from various VA hospitals.  Dr. Setier-Logan noted 
that the veteran had been diagnosed as having acne globata 
which was later termed chloracne.  She indicated that it was 
apparent that initially Dapsone was administered for 
treatment of the veteran's severe acne and that later 
Prednisone was given to ameliorate some of the complications 
experienced as a result of the use of Dapsone and in an 
attempt to resolve the skin condition.  Dr. Setier-Logan 
stated it was clear that there was no clear indication for 
the administration of Dapsone which was administered for a 
prolonged period for acne.  She noted that the veteran had 
depression recurrent gastritis with evidence of rectal and 
penile bleeding, chronic fatigue syndrome, chronic anemia, 
osteoarthritis and a progressive TMJ disorder as well as 
other conditions.  She indicated that a review of medical 
literature listed all such entities as side 
effects/complications from use of Dapsone and Prednisone and 
especially for such a prolonged period.  Dr. Setier-Logan 
indicated that in 1973, there was no indication for the use 
of Prednisone for acne and that in 1972 to 1973, the only 
indication from the manufacturer for the use of Dapsone was 
in the treatment of leprosy.  She commented that, therefore, 
it was her professional opinion that the treatment rendered 
the veteran from the VA hospital must be considered as 
experimentation and nothing less, and, that therefore it was 
malpractice.  

The veteran also submitted newspaper articles in support of 
his claim in October 2001.  

At an October 2001 Board hearing, the veteran testified that 
he had lower back pain.  He said that his hypertension and 
heart disease were due to secondary causes such as his 
Prednisone treatment.  The veteran stated that from time to 
time he would break out in fever blisters and that they would 
give him different antibiotics for treatment.  The veteran 
further reported that he had blurred vision and that his 
night vision was extremely poor

II.  Analysis

Through correspondence, rating decisions, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Identified relevant medical records 
have been obtained, and multiple VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, and 
the related VA regulation, have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including arteriosclerosis, arthritis, caliculi of 
the kidney, cardiovascular-renal disease including 
hypertension, and nephritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g. Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and sub-acute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, and trachea), and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e). 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  However, the new law 
does not apply in the instant case, as the appellant's claim 
has been pending since before the change in law.  VAOPGCPREC 
40/97.  The Board has applied the version of 38 U.S.C.A. 
§ 1151 (and the related regulation, 38 C.F.R. § 3.358) in 
effect prior to the recent change.  

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  The regulation 
further provides, in part, that compensation will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. 
§ 3.358(b)(2).  In determining whether such additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  The mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as a result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).  

A.  Arthritis of Multiple Joints

The veteran's service medical records from his 1966-1970 
active duty show no complaints or treatment for arthritis of 
any joints.  The service medical records do indicate that the 
veteran was treated for a skin problem.  There is no evidence 
of arthritis of the joints within the year after service as 
required for a presumption of service connection and medical 
records for many years after service are negative for 
arthritis.  The first actual clinical reference to specific 
joint complaints (sacroiliac joint pain) was in September 
1998, more than 18 years after the veteran's separation from 
service.  A subsequent November 1988 treatment entry referred 
to a diagnosis of costochondritis with questionable 
sternoclavicular joint swelling and a January 1989 treatment 
entry noted that the veteran reported that he had a history 
of arthritis.  A March 1989 entry noted that the veteran 
reported that he had pain which varied in his knees, hips and 
sternoclavicular area as well as pleuritic chest pain.  The 
impression included polyarthritis.  The Board notes that 
subsequent records indicated that the veteran continued to 
receive treatment for variously diagnosed disabilities 
including polyarthritis.  

The Board observes that various VA examiners have discussed 
the etiology of the veteran's arthritis of multiple joints in 
reference to both his claim for service connection including 
as due to Agent Orange exposure and his claim for 
compensation under 38 U.S.C.A. § 1151 due to VA medical 
treatment.  A March 1996 VA examination report related 
diagnoses including degenerative arthritis of the cervical 
spine and degenerative arthritis of the right 
acromioclavicular joint.  The examiner commented that he did 
not detect residuals of Dapsone or Prednisone therapy and 
that the veteran's degenerative arthritis of the cervical 
spine and right acromioclavicular joint were not related to 
Dapsone treatment.  A March 1998 VA orthopedic examination 
report noted that the veteran's claims file and clinic files 
were reviewed.  The examiner commented that in his opinion, 
it was quite probable that the veteran's osteoporotic changes 
were secondary to medication given in the past.  The examiner 
further stated that it was his opinion that the 
osteoarthritic changes were due to microtrauma experienced by 
an adult over a period of 50 years and that the degenerative 
changes or osteoarthritic changes were not secondary to a 
form of medication.  Additionally, a May 1998 report from a 
VA examiner noted that osteoarthritis could be associated 
with the underlying condition more than the treatment for it.  
In an addendum to the May 1998 report, received in August 
1998, the examiner commented that the treatment the veteran 
was given, apparently for his skin disability, was within 
what he thought the medical community considered proper when 
it was done.  Further, a January 1999 VA orthopedic 
examination report noted diagnoses including history of 
arthrosis of the right sacroiliac joint; degenerative 
arthritis of the cervical spine; and chondromalacia of the 
patellae, early grade, bilateral.  The examiner stated that 
the changes that were described in his opinion represented 
the effects of microtrauma occurring over a period of time 
and could not be associated with a single incident of trauma.  
In an April 1999 addendum, to the January 1999 VA orthopedic 
examination report, an examiner commented that there was no 
know relationship as to exposure to Agent Orange which would 
cause the above medical problems and that in his opinion, 
they were unrelated.  

The Board observes that in a June 2000 statement, Dr. Setier-
Logan noted that she had reviewed inpatient and outpatient 
medical records from various VA hospitals.  She indicated 
that the veteran had multiple conditions including 
osteoarthritis and that a review of medical literature listed 
all such entities as side effects/complications from the use 
of Dapsone and Prednisone, especially for a prolonged period.  
She also commented that it was her professional opinion that 
the treatment rendered the veteran was malpractice.  The 
Board notes that although Dr. Setier-Logan noted that she had 
reviewed inpatient and outpatient medical records from 
various VA hospitals, there is no indication that she 
reviewed the veteran's entire claims folder.  Additionally, 
she did not, in any way, discuss the conflicting opinions of 
the above noted VA examiners.  Her opinion, therefore, was 
based, at least in part, on the history provided by the 
veteran or on an incomplete history, and is, therefore, less 
probative than the opinions provided by the VA medical 
examiners in March 1998, May 1998, August 1998, January 1999 
and April 1999.  See Reonal v. Brown, 5 Vet.App. 458 (1993) 
and Cahall v. Brown, 7 Vet.App. 232 (1994).  

As to the veteran's claim for service connection for 
arthritis of multiple joints,  the weight of the competent 
medical evidence indicates that arthritis of multiple joints 
began years after his separation from service and is not 
related to service.  The veteran has alternatively claimed 
that his arthritis of multiple joints was caused by his 
service-connected skin disability.  However, there is no 
competent medical evidence to establish secondary service 
connection for arthritis of multiple joints, including under 
the Allen theory of aggravation.  The Board notes that the 
veteran has alleged that his arthritis of multiple joints is 
related to service or to his service-connected skin 
disability.  However, as a layman, the veteran is not 
competent to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

With regard to the Agent Orange theory, the veteran's 
arthritis of multiple joints is not among the diseases listed 
in the Agent Orange law and regulations (38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6); 3.309(e)) for presumptive service 
connection, and thus such legal authority is of no benefit in 
establishing service connection.  Since the veteran's 
arthritis of multiple joints is not listed in the Agent 
Orange law, for service connection to be established on the 
theory that Agent Orange nevertheless caused the disorder, 
there would have to be competent medical evidence linking the 
condition to Agent Orange exposure in service.  Lay 
assertions as to diagnosis and etiology of a medical 
condition, such as those made by the veteran, are not 
competent medical evidence.  Espiritu, supra.  The veteran 
has submitted no medical evidence to link his current 
arthritis of multiple joints to Agent Orange exposure.  In 
fact, as noted above, a VA examiner, in a April 1999 
addendum, specifically commented that the veteran's arthritic 
disabilities were unrelated to Agent Orange exposure.  

The weight of the competent medical evidence demonstrates 
that the veteran's arthritis of multiple joints was not 
present in service or for many years later, and was not 
caused by any incident of service including claimed Agent 
Orange exposure in Vietnam, and was not caused or worsened by 
his service-connected skin disability (acne vulgaris 
(chloracne)).  Arthritis of multiple joints was not incurred 
in or aggravated by service, nor is it secondary to a 
service-connected skin disorder (acne vulgaris/chloracne).  

As the preponderance of the evidence is against the claim for 
service connection for arthritis of multiple joints, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

The veteran's claims for compensation for various conditions 
under 38 U.S.C.A § 1151, asserting that VA medical treatment 
for his service-connected skin disorder led to the 
conditions, are really just claims for secondary service 
connection.  Nonetheless, the Board will briefly address the 
theory of compensation under 38 U.S.C.A § 1151 for the 
various conditions.

As to the veteran's claim for compensation under 38 U.S.C.A 
§ 1151 for osteoarthritis of multiple joints, as already 
stated, the weight of the competent medical evidence 
establishes that VA medical treatment for the service-
connected skin condition did not lead to arthritis of 
multiple joints.  As a layman, the veteran is not competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu, supra.  Compensation under 38 U.S.C.A. 
§ 1151 requires that there be additional disability as the 
result of VA medical treatment.  The evidence establishes 
that any current arthritis of multiple joints, either in 
whole or in part, is not due to VA medical treatment, to 
include VA medical treatment for the veteran's service-
connected skin disability.  Consequently, the criteria for 
compensation under 38 U.S.C.A. § 1151 have not been met.  As 
the preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

B.  Hypertension and Heart Disease

The veteran's service medical records show no treatment for 
hypertension or heart disease.  In fact, there is no 
diagnosis of record of hypertension or heart disease.  A 
March 1996 VA general medical examination report related 
diagnoses including hypertension, not found and heart 
disease, not found.  The examiner specifically commented that 
the veteran did not have high blood pressure or heart 
disease.  Additionally, a March 1998 VA cardiovascular 
examination report related an impression of heart disease, 
not found (electrocardiogram changes non-diagnostic).  A May 
1998 VA examination report also noted that the veteran did 
not have hypertension or heart disease.  

One requirement for service connection, whether claimed on a 
direct or secondary basis, or as due to Agent Orange 
exposure, is the presence of a current disability.  Degmetich 
v. Brown, 104 F.3d 1328 (1997).  Competent medical evidence 
is required to show a claimed disorder, and as a layman the 
veteran is not competent to give a medical opinion on 
diagnosis or causation.  Espiritu, supra.  As the medical 
evidence indicates that the veteran does not currently have 
hypertension or heart disease, service connection for the 
claimed conditions may not be granted.  

As the preponderance of the of the evidence is against the 
claims for service connection for hypertension and heart 
disease, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  

As to the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151, the Board notes that such provision requires that 
there be additional disability as the result of VA medical 
treatment.  In this matter, there is no present disability.  
Consequently, the criteria for compensation under 38 U.S.C.A. 
§ 1151 have not been met.  As the preponderance of the 
evidence is against the claim for compensation under 38 
U.S.C.A. § 1151, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

C.  Fever Blisters

The veteran's service medical records show no treatment for 
fever blisters.  The veteran was treated for skin problems 
during service.  An August 1988 VA treatment entry, more than 
18 years after the veteran's separation from service, 
indicated that the veteran was seen for follow-up of acne 
conglobata.  It was noted that he had two active lesions on 
the upper lip at that time.  The assessment was acne 
conglobata and fever blisters were not diagnosed.  A March 
1989 VA treatment entry noted that the veteran complained of 
a rash on the penis.  The diagnosis was probable herpes 
simplex II.  Additionally, an April 1998 VA dermatological 
examination report noted that the veteran had some lesions of 
herpes simplex which had been documented and that he stated 
that he had genital herpes.  The examiner noted that the 
veteran had a history of herpes simplex.  

In a May 1998 report, a VA examiner noted that fever blisters 
would be associated with medication for a service-connected 
skin disorder, only if the individual had ultraviolet therapy 
and he did not believe the veteran had such therapy, or if 
the individual had fever, would be associated with an 
underlying disease which was not seen in the veteran's chart.  
At the October 2001 hearing, the veteran testified that he 
would break out in fever blisters from time to time and that 
he would be given different antibiotics for treatment.  The 
Board observes that the veteran has been treated for herpes 
simplex II of the penis.  However, there is no evidence that 
he currently has fever blisters.  

The Board notes that one requirement for service connection, 
whether claimed on a direct or secondary basis, or as due to 
Agent Orange exposure, is the presence of a current 
disability.  Degmetich, supra.  Competent medical evidence is 
required to show a claimed disorder, and as a layman the 
veteran is not competent to give a medical opinion on 
diagnosis or causation.  Espiritu, supra.  As the medical 
evidence indicates that the veteran does not currently have 
fever blisters, service connection for the claimed condition 
may not be granted.  

Even if the Board assumes the presence of fever blisters, the 
evidence indicates that any such problem began years after 
his separation from service and there is no competent medical 
evidence showing that fever blisters are related to service.  
There is also no competent medical evidence to establish 
secondary service connection for fever blisters, including 
under the Allen theory of aggravation.  Further, as to Agent 
Orange theory, the veteran's claimed fever blisters are not 
among the diseases listed in the Agent Orange law and 
regulations (38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 
3.309(e)) for presumptive service connection, and thus such 
legal authority is of no benefit in establishing service 
connection.  Since any claimed fever blisters are not listed 
in the Agent Orange law, for service connection to be 
established on the theory that Agent Orange nevertheless 
caused the disorder, there would have to be competent medical 
evidence linking the condition to Agent Orange exposure in 
service.  The veteran has presented no medical evidence to 
link his claimed fever blisters to Agent Orange exposure.  

As the preponderance of the of the evidence is against the 
claim for service connection for fever blisters, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

As to the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151, the Board notes that such provision requires that 
there be additional disability as the result of VA medical 
treatment.  In this matter, there is no present disability.  
Consequently, the criteria for compensation under 38 U.S.C.A. 
§ 1151 have not been met.  Even if the Board were to assume 
the presence of fever blisters, the evidence fails to 
indicate that any current fever blisters, either in whole or 
in part, are due to VA medical treatment, to include VA 
medical treatment for the veteran's service-connected skin 
disability.  As the preponderance of the evidence is against 
the claim for compensation under 38 U.S.C.A. § 1151, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

D.  Loss of Vision

The veteran's service medical records do not show complaints 
of or treatment for loss of vision.  The June 1966 entrance 
examination report noted that the had 20/20 vision in both 
eyes without correction.  The February 1970 separation 
examination report noted that the veteran had 20/15 vision in 
both eyes without correction.  There were also notations that 
the veteran's eyes, ophthalmoscopic evaluation, pupils, and 
ocular motility.  The first clinical evidence of any eye or 
loss of vision disability is pursuant to a VA 
ophthalmological examination in April 1996.  At that time, 
the veteran's vision in both eyes was 20/200, uncorrected and 
20/25, corrected.  The diagnoses included corneal scar, 
possibly leading edge of pterygium and macular mottling, 
cause unknown, not influencing vision.  A more recent March 
1998 VA ophthalmological examination report noted that the 
veteran had 20/400 vision in both eyes, uncorrected and 20/25 
vision, corrected.  The examiner noted that there was a 
pterygium on the left eye.  The diagnosis was myopia.  In a 
May 1998 report, a VA examiner indicated that he was not 
familiar with any reason for loss of vision in the treatments 
that he found on reviewing the veteran's chart from the early 
1970's to 1997.  

The Board observes that the veteran was diagnosed with myopia 
in March 1998.  Myopia (nearsightedness) is a type of 
refractive error.  Refractive error of the eyes is not a 
disease or injury within the meaning of applicable 
legislation pertaining to compensation benefits, and service 
connection for such is precluded.  38 C.F.R. §§ 3.303(c), 
4.9.  Additionally, although the records indicate that the 
veteran has suffered some loss of vision, at least in terms 
of uncorrected vision, he has not been shown to have a 
disease or injury causing such loss of vision.  A March 1998 
examination report did note that the veteran had a pterygium 
on the left eye and an April 1996 examination report 
indicated that he had a corneal scar, possibly the leading 
edge of a pterygium and macular mottling, cause unknown, that 
was not influencing his vision.  

The Board notes that the medical evidence indicates that any 
loss of vision began years after the veteran's separation 
from service and there is no competent medical evidence 
showing that any such problem is related to service.  The 
veteran has alternatively claimed that loss of vision was 
caused by his service-connected skin disability.  However, 
there is no competent medical evidence to establish secondary 
service connection for loss of vision, including under the 
Allen theory of aggravation.  The Board notes that the 
veteran has alleged that his loss of vision is either related 
to service or to his service-connected skin disability.  
However, as a layman, the veteran is not competent to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

With regard to the Agent Orange theory, the veteran's claimed 
loss of vision is not among the diseases listed in the Agent 
Orange law and regulations (38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6); 3.309(e)) for presumptive service connection, 
and thus such legal authority is of no benefit in 
establishing service connection.  Since the veteran's loss of 
vision is not listed in the Agent Orange law, for service 
connection to be established on the theory that Agent Orange 
nevertheless caused the disorder, there would have to be 
competent medical evidence linking the condition to Agent 
Orange exposure in service.  Lay assertions as to diagnosis 
and etiology of a medical condition, such as those made by 
the veteran, are not competent medical evidence.  Espiritu, 
supra.  The veteran has presented no medical evidence to link 
his claimed loss of vision to Agent Orange exposure.  

The weight of the competent medical evidence demonstrates 
that the veteran's loss of vision was not present in service 
or for many years later, and was not caused by any incident 
of service including claimed Agent Orange exposure in 
Vietnam, and was not caused or worsened by his service-
connected skin disability (acne vulgaris (chloracne)).  Loss 
of vision was not incurred in or aggravated by service, nor 
is it secondary to a service-connected skin disability (acne 
vulgaris (chloracne)).  

As the preponderance of the evidence is against the claim for 
service connection for loss of vision, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As to the veteran's claim for compensation under 38 U.S.C.A 
§ 1151 for loss of vision, claimed as due to VA medical 
treatment for a service-connected skin disability, the Board 
notes that there is no competent medical evidence suggesting 
that any current loss of vision was caused or worsened by VA 
treatment for the veteran's skin disability.  As noted above, 
the examiner pursuant to a May 1998 report specifically 
commented that he was not familiar with any reason for loss 
of vision in the treatments that he found on reviewing the 
veteran's chart from the early 1970's to 1997.  The Board 
observes that the veteran has alleged that his loss of vision 
was caused or worsened by VA medical treatment he received 
for his service-connected skin disability.  However, as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.  

Compensation under 38 U.S.C.A. § 1151 requires that there be 
additional disability as the result of VA medical treatment.  
The evidence establishes that any current loss of vision, 
either in whole or in part, is not due to VA medical 
treatment, to include VA medical treatment for the veteran's 
service-connected skin disability.  Consequently, the 
criteria for compensation under 38 U.S.C.A. § 1151 have not 
been met.  As the preponderance of the evidence is against 
the claim for compensation under 38 U.S.C.A. § 1151, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

E.  Kidney Disability (to include Hematuria)

The veteran's service medical records indicate that he was 
seen for complaints of burning on urination in March 1968.  A 
March 1968 treatment entry noted that the veteran was 
discharged from the hospital after a urinary tract infection 
and another March 1968 entry related a diagnosis of 
pyelonephritis, acute.  At the time of the February 1970 
separation examination, it was noted that the veteran had 
pyelonephritis in March 1968 and that he was hospitalized for 
one week with a good recovery.  The examination report 
included notations that the veteran's genitourinary system 
was normal.  The first clinical indication of any possible 
kidney disability or hematuria subsequent to service, is 
pursuant to a June 1988 VA treatment entry which noted that 
the veteran complained intermittent dysuria.  The diagnosis 
at that time, was prostatitis.  A May 1989 entry noted that 
the veteran complained of pain in the right kidney area and 
reported that he had some burning with urination as well as 
some blood about 12 weeks earlier.  Subsequent May 1989 
entries referred to hematuria and focal polynephritis.  

Additionally, a January 1994 VA medical examination report 
related diagnoses including bleeding from the penis with the 
examiner noting that he had no medical records do 
substantiate those claims.  The Board notes that a March 1996 
VA general medical examination report related diagnoses 
including renal disease, not found.  A May 1998 examination 
report indicated an impression which included recurrent 
hematuria secondary to a sickle cell trait, unrelated to 
Dapsone therapy.  The examiner commented that it was well 
known that a sickle cell trait at times manifested itself as 
hematuria.  The examiner also stated that the veteran did not 
have documented kidney disease and that the veteran did not 
have compromised renal function at any time.  Pursuant to a 
May 1998 report, a VA examiner stated that he knew of no 
reasons why someone would have kidney problems from the 
veteran's treatment except that he did have extensive 
hemolysis at one time.  The examiner stated that he knew of 
no kidney problem the veteran had from that disability.  The 
Board further notes that a February 1999 VA genitourinary 
examination report indicated an impression of history of 
gross hematuria with negative cystoscopies in the past.  The 
examiner stated that he knew of no definitive association 
between Dapsone therapy in hematuria.  In an April 1999 
addendum, the examiner stated that in his opinion, the 
veteran had failed to document any significant hematuria.  
The examiner commented that he was unable to give a diagnosis 
for the veteran's gross hematuria because he was not sure 
hematuria existed.  He stated that he had attempted to 
perform diagnostic tests on the veteran, but he had failed to 
report for the tests.  

The Board observes that the medical evidence fails to show a 
chronic kidney disorder or to presently show that the veteran 
suffers from hematuria.  The most recent examination report 
failed to diagnose hematuria and previous examination reports 
had noted that the veteran did not have kidney disease.  One 
requirement for service connection, whether claimed on a 
direct or secondary basis, or as due to Agent Orange 
exposure, is the presence of a current disability.  Degmetich 
v. Brown, 104 F.3d 1328 (1997).  Competent medical evidence 
is required to show a claimed disorder, and as a layman the 
veteran is not competent to give a medical opinion on 
diagnosis or causation.  Espiritu, supra.  As the medical 
evidence indicates that the veteran does not currently have a 
kidney disability (to include hematuria) service connection 
for the claimed conditions may not be granted.  

As the preponderance of the of the evidence is against the 
claim for service connection for a kidney disability (to 
include hematuria), the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

As to the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151, the Board notes that such provision requires that 
there be additional disability as the result of VA medical 
treatment.  In this matter, there is no present disability.  
Consequently, the criteria for compensation under 38 U.S.C.A. 
§ 1151 have not been met.  As the preponderance of the 
evidence is against the claim for compensation under 38 
U.S.C.A. § 1151, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  


ORDER

Service connection (including as due to Agent Orange 
exposure), or compensation under 38 U.S.C.A. § 1151 (based on 
VA medical treatment for a skin disorder), for arthritis of 
multiple joints, hypertension and heart disease, fever 
blisters, loss of vision, and a kidney disorder (including 
hematuria), is denied.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

